DISMISS and Opinion Filed November 14, 2019




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-00701-CV

                                IN RE YOLANDA DICKSON

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-19-07790

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                                Opinion by Chief Justice Burns

       By postcard dated October 17, 2019, we directed appellant to file her brief, which was

overdue, within ten days. Although we cautioned appellant that failure to comply would result in

dismissal of the appeal without further notice, the brief has not been filed. See TEX. R. APP. P.

38.8(a)(1). Accordingly, we dismiss the appeal. See id. 38.8(a)(1), 42.3(b)(c).




                                                 /Robert D. Burns, III/
                                                 ROBERT D. BURNS, III
                                                 CHIEF JUSTICE


190701F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 IN RE YOLANDA DICKSON                            On Appeal from the 330th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-00701-CV                               Trial Court Cause No. DF-19-07790.
                                                  Opinion delivered by Chief Justice Burns,
                                                  Justices Whitehill and Nowell participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered November 14, 2019.




                                            –2–